Citation Nr: 1436841	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  12-09 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a skin condition of the feet and toes, including boils (claimed as skin trouble including feet, toes, and boils).  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Marotta

INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which in relevant part denied service connection for bilateral hearing loss and declined to reopen the claim for service connection for a skin condition on the basis that new and material evidence had not been submitted. 

The issues of entitlement to service connection for bilateral hearing loss and a skin condition of the feet and toes, including boils, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 1970 rating decision, the RO denied service connection for skin trouble, including boils and infection of feet and toes was denied; the Veteran did not timely perfect an appeal for this determination. 

2.  Evidence received since the February 1970 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a skin condition of the feet and toes, including boils.


CONCLUSION OF LAW

1.  The February 1970 rating decision that denied the Veteran's service connection claim for skin trouble, including boils and infection of the feet and toes is final.  
38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  As pertinent evidence received since the February 1970 denial is new and material, the criteria for reopening the claim for service connection for a skin condition of the feet and toes, including boils, are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a February 1970 rating decision, the RO denied service connection for a skin condition of the feet and toes, including boils, because there was no evidence of a current disability.  The Veteran did not file a timely notice of disagreement and he did not submit any new and material evidence within one year of the February 1970 rating decision.  As a result, the Board finds that the rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

However, if new and material evidence is presented to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  New evidence is defined as existing evidence that was not previously submitted.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Evidence of record at the time of the February 1970 rating decision included service treatment records and a January 1970 VA examination that showed no current diagnosis of a skin condition.  Evidence received since the February 1970 rating decision includes an April 2011 diagnosis, VA treatment records dated February 2011 and the Veteran's statement that he received treatment for his skin condition at Ft. Riley in Kansas in 1969, just prior to his January 1970 VA examination.  

The April 2011 diagnosis, VA treatment records, and the Veteran's statement that he received treatment for a skin condition of the feet and toes are new and material because they relate to previously unestablished facts-the diagnosis of a skin condition-and raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303(b); Shade, 24 Vet. App. at 118.  As new and material evidence has been received, reopening of the claim for entitlement to service connection for a skin condition of the feet and toes, including boils, is warranted.

Given the fully favorable decision discussed above, the Board finds that any issue with regard to the timing or content of notice provided to the Veteran is moot or represents harmless error.


ORDER

As new and material evidence has been received, the claim for entitlement to service connection for a skin condition of the feet and toes, including boils, is reopened and to that extent the claim is granted. 


REMAND

Although the Veteran was afforded a VA audiology examination in September 2010, the examiner based his opinion on a normal examination at separation from service and stated that the Veteran's hearing loss is likely due to recreational and/or occupational noise exposure.  However, the Veteran denied occupational or recreational noise exposure since his separation from service.  In addition, the lack of any evidence showing that the Veteran had hearing loss during service is not fatal to his claim for service connection.  Therefore, the Veteran should be afforded another VA examination to determine whether his current bilateral hearing loss is causally related to noise exposure during service.  

For his service connection claim for boils and a skin condition of the feet and toes, the Veteran noted in his April 2012 Substantive Appeal that he was treated for a skin condition at Ft. Riley in 1969, shortly prior to his January 1970 VA examination.  On remand, these records should be obtained.  In addition, while the Veteran was afforded a VA examination in April 2011, the examiner did not provide an adequate rationale for his opinion.  On remand another VA examination should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for a skin condition of the feet and toes, including boils, since service.  After securing the necessary release, the AOJ should obtain these records, including any outstanding VA treatment records.  Specifically, the AOJ should obtain treatment records from Ft. Riley in Kansas from 1969.  If these records are unavailable, the Veterans should be advised.

2.  After obtaining the above records, to the extent available, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the claimed skin condition, including boils. 

Based on the examination and review of the record, the examiner should answer the following question: is it at least as likely as not (i.e., probability of approximately 50 percent), that any skin condition or boils had its clinical onset in service or is otherwise related to active duty, specifically the Veteran's claim that he has had episodes of infections of the feet and toes since service.  A complete and detailed rationale should be given for all opinions and conclusions expressed. 

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his bilateral hearing loss.  The Veteran's claims file should be made available to the examiner for review.  

Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed bilateral hearing loss disability is related to noise exposure during service.  The examiner must accept as fact that the Veteran was exposed to acoustic trauma during service.  

A complete rationale should be provided for all opinions offered and the examiner's rationale should not be premised solely on the fact that the Veteran's separation examination did not show hearing loss.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Then, readjudicate the issues of service connection for a skin condition of the feet and toes, including boils, and hearing loss.  If any benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


